Citation Nr: 0015142	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a March 20, 1984, rating decision was clearly and 
unmistakably erroneous in assigning a 50 percent rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran submitted statements in September and October 
1999 that were received at the Board.  Neither statement 
provided substantive evidence in support of the claim, but 
expressed additional argument in favor the veteran's 
contentions.  The veteran did not specifically waive RO 
consideration of the September 1999 statement; however, he 
did do so with respect to the October 1999 statement.  In 
light of the fact that the veteran presented no additional 
evidence via the September 1999 statement, and that he 
submitted a waiver of agency of original jurisdiction with 
the October 1999 statement, the Board will proceed to 
adjudicate the veteran's claim, to include the two 
statements.  38 C.F.R. § 20.1304(c) (1999).

The Board notes that in March 1998 the appellant's daughter 
submitted a claim for apportionment of the veteran's 
disability compensation.  In June 1998, an apportionment of 
$60 per month was awarded.  Both the veteran and his daughter 
submitted a notice of disagreement (NOD) in regard to the 
apportionment decision.  A statement of the case (SOC) was 
provided to each of them in September 1998.  The letter of 
transmittal notified both parties that they had 30 days to 
submit a substantive appeal.

The veteran submitted a VA Form 9 that was received in 
January 1999.  His appeal was denied as untimely in January 
1999 and he was notified of that action that same month.  
There is no indication in the claims file that the veteran 
has submitted a NOD with the denial of his appeal as 
untimely.  Accordingly, the Board does not have jurisdiction 
over that issue at this time.  The Board also notes that the 
veteran's daughter did not submit an appeal of the 
apportionment decision.  Accordingly, the only claim properly 
before the Board for appellate consideration at this time is 
the issue noted in the Issue section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The rating decision of March 2, 1984, which granted 
service connection and assigned a 50 percent disability 
rating for PTSD, was in accordance with the applicable law 
and regulations and was adequately supported by the evidence 
then of record.


CONCLUSION OF LAW

The March 20, 1984, rating decision by the RO, which granted 
service connection and assigned a 50 percent disability 
rating for PTSD, was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from June 1968 to July 
1972.  Subsequent to service, the veteran presented an 
initial application for medical treatment in November 1975.  
This was his first claim for VA benefits.  The veteran's 
request was denied in April 1976 because of the character of 
his service as it existed at that time.

The veteran's character of service was addressed again by the 
RO in May 1980 with an unfavorable result for the veteran.  
The veteran was informed that his discharge represented a bar 
to the payment of VA benefits.

In October 1982, the veteran submitted a claim for, inter 
alia, entitlement to service connection for a "delayed 
stress disorder."  He submitted his claim on VA Form 21-526.  
The veteran did not complete the applicable sections relating 
to a claim for benefits based on unemployability.  Moreover, 
he did not list any source of civilian health care for any of 
the claimed disabilities.

The veteran's claim was denied and he was notified of this 
action in November 1982.  The RO's correspondence of May 1980 
was cited to reflect prior notification of the reasons for 
denial based on character of service.

The veteran testified at a hearing at the RO in January 1983 
in regard to the characterization of service.  The veteran 
did not provide any testimony in regard to his PTSD or his 
employability.

In an administrative decision dated in February 1983, the RO 
determined that the veteran's discharge was issued under 
conditions which did not preclude the payment of VA benefits.  
He was notified that same month that a decision regarding his 
claim for compensation would be made in the near future.

The veteran was scheduled for VA examinations in April 1983.  
However, he failed to report for the examinations and his 
claim was denied.  He was notified of this action in May 
1983.  The veteran was also advised that an examination would 
be rescheduled if he indicated that he would report.  In that 
case, his claim would be reconsidered.

Associated with the claims file at that time were VA 
outpatient treatment records relating to an Agent Orange 
examination questionnaire.  There was no information relative 
to PTSD in the records.  Further, the records did not 
indicate that the veteran was receiving counseling or care at 
any other facility or clinic.

The veteran was afforded several VA examinations in January 
1984.  The general medical and dermatology examinations 
provided no pertinent findings relative to the veteran's 
claim for PTSD.  The veteran was also afforded a VA 
psychiatric examination in January 1984.  He related several 
of his stressful experiences in Vietnam and some of the 
circumstances regarding his discharge from service.  He 
indicated that he had not worked for approximately the past 
two years, had had jobs as a laborer, auto and truck 
mechanic, and as a service engineer, and the latest 
employment had been with the Milwaukee Road doing track 
repair.  He was married with three children.  The veteran 
related that he experienced dreams and nightmares that 
reactivated his combat experiences in Vietnam.  He also said 
that he experienced flashbacks in which he became confused as 
to his surroundings.

The January 1984 VA mental status examination report noted 
that the veteran was quiet and intense during the interview 
and that he gave the impression of much pent-up hostility and 
anger.  He was alert and oriented, and showed no evidence of 
psychotic ideation.  The examiner noted that the veteran was 
being seen at a local vet center.  The veteran and his wife 
were engaged in counseling.  The examiner's diagnoses were 
PTSD and explosive personality disorder, intermittent.

In December 1983, the RO requested the veteran's treatment 
records from the local Vet Center.  In lieu of records, D.W., 
R.N., provided a letter response dated in February 1984.  
D.W. reported that the veteran had been involved with 
counseling since October 1983, and the veteran was presently 
unemployed.  D.W. provided information regarding some of the 
veteran's more stressful combat experiences in Vietnam, and 
also stated that the veteran experienced recurring dreams and 
that he had unconsciously struck his wife during nightmares 
where he felt under attack.  D.W. wrote that the veteran 
related that he was easy going prior to Vietnam and enjoyed 
singing at social gatherings as well as hunting and fishing, 
but that, after Vietnam, he had withdrawn and become socially 
isolated, and he no longer hunted or fished or sang in 
public.  D.W. further related that psychological testing 
showed highly elevated anxiety, depression and asocial scales 
indicative of PTSD.  D.W. opined that the veteran suffered 
from PTSD.

By way of a rating decision dated March 20, 1984, the veteran 
was granted service connection for PTSD.  He was also 
assigned a disability rating of 50 percent with an effective 
date to the date his claim was received, October 12, 1982.  
The veteran failed to perfect an appeal of the March 20, 
1984, rating decision. 

The veteran subsequently submitted a claim in April 1996, 
wherein he specifically requested a 100 percent schedular 
rating for his PTSD.  He maintained that he was unable to 
work as a result of his service-connected disability.  The 
veteran also submitted a VA Form 21-8940 as a claim for a 
total disability rating based on individual unemployability 
(TDIU), which was received in May 1986.  Associated with the 
claims file are VA discharge summaries that reflect periods 
of hospitalization for the veteran's PTSD from August to 
September 1985, November to December 1986, and from January 
to February 1987.

The veteran was subsequently granted a 100 percent schedular 
rating for his PTSD by way of a rating decision dated in July 
1987.  The effective date of the increased rating was made 
effective as of the date of receipt of the April 1986 request 
for an increased rating.

In June 1997 the veteran, through his representative, 
submitted a claim wherein he alleged that the evidence of 
record at the time of the March 20, 1984, rating decision was 
such as to support a 100 percent rating.  Specifically, the 
veteran argued that his unemployability at the time should 
have been inferred as due to his PTSD.  In essence the 
veteran alleged clear and unmistakable error (CUE) in the 
rating decision.  Further, the veteran argued that a claim 
for TDIU had never been considered.  

The veteran's claim was denied in December 1997.  The veteran 
submitted a NOD in January 1998.  He contended that the RO 
failed to consider all relevant evidence by limiting its 
review to the 1982 to 1984 period.  He advocated that 
evidence from 1984 to 1986 was persuasive to show his 
entitlement to a 100 percent rating at an earlier date.

The veteran testified at a hearing at the RO in March 1999.  
He related that he felt the RO had failed to consider all of 
the evidence in determining his disability level.  The 
veteran said that he had received treatment from two 
physicians that was not considered.  He felt sure that he had 
informed VA of his treatment by the physicians.  However, the 
veteran later stated that he was not sure who he was seeing 
at the time he filed his claim in October 1982.  (Transcript 
p. 8).  He also said that he felt that his periods of 
hospitalization for PTSD demonstrated that his level of 
disability was more severe than the 50 percent rating.  He 
said that he felt that his symptoms in 1999 were the same as 
in 1982.

The veteran submitted a statement in March 1999 wherein he 
continued that his symptoms warranted the assignment of 100 
percent rating.  He again referred to his several periods of 
hospitalizations as proof of the severity of his disability.  

The veteran submitted additional statements in September 1999 
and October 1999 that were transmitted to the Board.  In his 
September 1999 statement the veteran did not provide any 
additional evidence.  Rather he argued that where there is a 
question of which rating to apply, the higher rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  In his October 1999 
statement the veteran again argued that the medical evidence 
demonstrated that he was entitled to a 100 percent rating in 
1984. In support of his claim, he referred to a United States 
Court of Appeals for Veterans Claims (Court) decision, 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, upon examination of the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1999).  

In Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992) (en banc)), the Court 
established a three-prong test to establish a claim of CUE:

(1) '[E]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,' (2) the error must 
be 'undebatable' and the sort 'which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made,' and, (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App at 245 (emphasis added).

The Court has further stated that CUE is a very specific and 
a rare kind of "error."

It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error.  Thus even 
where the premise of error is accepted, if it is 
not absolutely clear that a different result would 
have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. at 313 (Emphasis in the original).

In this case, the veteran submitted an application for 
benefits in October 1982.  He did not indicate that he had 
been treated for PTSD.  Further, he did not indicate that he 
was claiming TDIU, as he did not complete the appropriate 
sections of the application form and even "X'ed" out 
certain of those portions.  

He was afforded a VA examination in January 1984 with 
findings as reported above.  At his examination the veteran 
revealed that he was receiving counseling from another source 
and a request for those records was made.  However, only a 
letter was received that affirmed that the veteran suffered 
from PTSD.  The letter did not reflect that the veteran was 
unemployable as a result of his PTSD.  

Based on this information, the RO rendered its decision in 
March 1984.  As noted the veteran was granted service 
connection for PTSD and assigned a 50 percent rating.

The criteria used to evaluate PTSD at that time provided for 
a 50 percent rating where the veteran's ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was for consideration where 
the ability to establish or maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Finally, a 100 percent rating was 
warranted where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, ant there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
with demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1983).  The three 
criteria for a 100 percent rating under Diagnostic Code 9411 
were independent of one another and only one needed to be met 
to be awarded a 100 percent disability rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

The evidence of record, as of March 20, 1984, does not compel 
a higher rating for the veteran's PTSD.  The VA examination 
did not reflect that the veteran attributed his unemployed 
status to his PTSD and the examiner did not make that 
connection.  The veteran relocated from family in Louisiana 
to family in Wisconsin.  Further, he had his own family of a 
wife and three children.  He demonstrated that he was able to 
maintain effective or favorable relationships with people, 
albeit with some impairment.  While the veteran has, as part 
of his current claim of CUE, submitted statements and 
testified that he isolated himself in 1984, that evidence was 
not of record at the time of the disputed March 1984 rating 
decision.  Moreover, even considerable impairment of 
relationships with people was acknowledged by the rating 
creiteria as part of a 50 percent rating.  The evidence of 
record in March 1984 did not unequivocally demonstrate either 
severe or total impairment of relationships with people or 
severe or total industrial impairment, so that reasonable 
minds were compelled to conclude so and could not differ with 
such a conclusion. 

The veteran testified in March 1999 that he was under the 
care of two different doctors.  However, he could not 
identify when he was first under their care.  There is no 
indication in the claims file that he made the RO aware of 
any such treatment prior to the March 1984 rating decision or 
within the appropriate appeal period.  As the RO was not on 
notice of such care, there was no duty to obtain the records 
for consideration of the veteran's claim.  The veteran did 
sign a release for his records to be sent to a private 
organization that he testified had provided counseling 
services to him.  However, the first reference to this 
organization came from the veteran's release that was 
submitted in April 1985, more than a year after the rating 
decision in dispute.  He did not advise the RO that he was in 
treatment for any period prior to his April 1985 submission 
and there is no indication in the record that he received 
treatment from this organization at the time of the March 
1984 rating decision.

As to the veteran's assertion that the RO should have 
inferred a claim for TDIU because he was not employed at the 
time of the January 1984 examination, there is no basis to 
find CUE in that regard.  As noted before, the veteran did 
not attribute his unemployed status to his PTSD and neither 
did the VA examiner.  Further, the veteran did not indicate 
that he was claiming such benefits when he submitted his 
claim in October 1982.

The veteran has cited the Court's decision in Servello to 
support his contention that a claim should have been 
inferred.  However, the facts in Servello involved a veteran 
that was already service-connected for a disability and 
continued to prosecute a claim for an increased rating from 
the time he was granted service connection.  Ultimately he 
was granted a TDIU rating.  The Court found that the veteran 
had submitted written communications that served as an 
informal claim such that an earlier effective date could be 
established for the TDIU rating.

The facts of this veteran's case are much different.  Here 
the veteran had an initial application for service 
connection.  Based on VA examination results, VA outpatient 
treatment records, and a letter from the veteran's counseling 
center, the veteran was granted service connection for PTSD 
and assigned an initial disability rating of 50 percent that 
was made effective as of the date his original claim was 
filed.  The veteran submitted no further communications with 
the RO that disagreed with this rating.  Finally, both the 
Court and the United States Court of Appeals for the Federal 
Circuit have addressed the issue since Servello and found 
that a claim is either a formal or an informal written 
communication.  Even an informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (1999); Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998) (38 U.S.C.A. § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid).  In this case no claim was filed and, unlike the 
facts in Servello, there was no communication or medical 
report of record at the time of the March 1984 rating 
decision to reasonably infer such a claim.  

As to the veteran's contentions that his periods of 
hospitalization in 1985, 1986 and 1987 are supportive of his 
claims, the Board notes that these periods of 
hospitalizations occurred after the rating decision in 
dispute.  Accordingly, they cannot be considered in assessing 
the veteran's level of disability at the time of the March 
1984 rating decision.  Damrel v. Brown, 6 Vet. App at 245.

In light of the evidence of record and the RO's actions, 
there simply is no evidence of a kind of error, of fact or of 
law, that compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. West, 6 Vet. App. at 
43-44.  The evidence of record at the time of the rating 
decision in March 1984 did not undebatably demonstrate either 
severe or total impairment of relationships with people or 
severe or total industrial impairment.  The veteran's 
contentions involve a disagreement as to how the evidence was 
weighed.  Accordingly, the veteran's claim must be denied.


ORDER

The March 20, 1984 rating decision not having involved CUE, 
the claim is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

